DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the RCE filed on 09/22/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 09/22/2022 has been entered.
	Claim 20 has been amended.  Claim 2 has been canceled.  Overall, claims 1 and 3-20 are pending in this application.
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidecker et al.et al. (Heidecker) (U.S. Patent Application Publication Number 2014/0023541A1 provided with the IDS filed on 08/18/2020 by the applicants). 
	Regarding claim 13, Heidecker discloses a compressor comprising: a shell 12A defining a discharge chamber  72A and a suction chamber; a first scroll member 54 disposed within the shell and including a first end plate (not numbered; however, clearly seen in Figs. 1 and 4 ) and a first spiral wrap 56  extending from the first end plate; a second scroll member 201 disposed within the shell and including a second end plate 202 and a second spiral wrap 214 extending from the second end plate and meshingly engaged with the first spiral wrap; a floating seal 220, 222, 226, 228; 268, 272; 300, 310 sealingly engaging the second scroll member 201 (see Figs. 4-5); a muffler plate 242 defining the discharge chamber 72A and the suction chamber; and a wear ring 224, 276, 312 sealingly engaging the muffler plate 242 and the floating seal 220, 222, 226, 228; 268, 272; 300, 310  such that the wear ring, the muffler plate, and the floating seal fluidly isolate the discharge chamber 72A from the suction chamber, wherein the muffler plate 242 includes an axially facing surface (see page 7, para. [0064], lines 1-3) that contacts the wear ring 224, 276, 312, wherein a radially intermediate portion of the wear ring 224, 276, 312 defines an annular recess (not numbered; however, clearly seen in Figs. 4-6, 7C and 8) in the wear ring 224, 276, 312.   
	Regarding claim 14, Heidecker discloses wherein the floating seal 220, 222, 226, 228; 268, 272; 300, 310 contacts a radially intermediate portion of the wear ring 224, 276, 312 (see Figs. 4-8).   
	Regarding claim 18, Heidecker discloses wherein the radially intermediate portion of the wear ring is thinner than radially inner and radially outer portions of the wear ring 224, 276, 312 (see Figs. 4-8).


Allowable Subject Matter
3.	Claims 15-7 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. 	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 1: the examiner' s statement of reasons for allowance not included in this action can be found in a prior Office action mailed on 07/29/2022.
	- Regarding claim 12: As pointed out by applicants’ argument (see Remarks section, pages 6-9),  the prior art fails to disclose or render obvious the claimed combination including the limitations directed to a wear ring sealingly engaging the muffler plate and the floating seal such that the wear ring, the muffler plate, and the floating seal fluidly isolate the discharge chamber from the suction chamber, wherein the muffler plate includes an axially facing surface that contacts the wear ring, wherein radially inner and radially outer portions of the wear ring are formed from a first material, and wherein a radially intermediate portion of the wear ring is formed from a second material that is different from the first material.
Prior Art
5.	The IDS (PTO-1449) filed on Sept. 22, 2022 has been considered.  An initialized copy is attached hereto.  



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746